Citation Nr: 1703535	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lymphoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1972 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the February 2011 substantive appeal, VA Form 9, the Veteran only perfected an appeal for the issue of entitlement to service connection for lymphoma and requested a Board hearing at the local RO.  The Veteran's request to withdraw his hearing request was received in May 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from December 2008 to January 2011.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Southwest Asia theater of operations at any time from August 1, 1990 until his separation from service in October 1992.

2.  The Veteran has not been shown to have lymphoma, to include myelodysplastic syndrome or any other form of lymphoma, at any time since he filed his claim or within close proximity thereto.



CONCLUSION OF LAW

The criteria for entitlement to service connection for lymphoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examination, VA medical opinion, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).

While the Veteran's DD Form 214 indicates almost four years of foreign service during his period of active duty, he clarified on the June 2008 VA Form 21-526 that he was not stationed in the Gulf after August 1, 1990.  As such, the Board finds that the evidence of record does not indicate, nor is additional development needed to show, the Veteran served on active duty in the Southwest Asia theater of operations at any time from August 1, 1990 until the time he separated from service in October 1992.  Therefore, consideration of whether service connection for lymphoma is warranted under 38 U.S.C.A. § 1117 is not for application in this case. 

Service connection may also be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

In a June 2008 VA Form 21-526, the Veteran requested service connection, in part, for lymphoma.

Review of the Veteran's service treatment records show that at the time of entry to service, review of his lymphatics system was noted as normal on the October 1971 examination report.  Periodic in-service examination reports dated in March 1975, October 1976, September 1985, and January 1990 further noted review of the lymphatics system as normal.  In April 1992, the Veteran underwent a bone marrow biopsy to rule out myeloproliferative disorders (MPD).  At the time of separation from service, an August 1992 Medical Board Report documented the Veteran's diagnoses, to include, mild chronic stable leukocytosis, for which service connection was granted in a January 1993 VA rating decision.  This report also noted that findings of "minimal changes in the erythroid and myeloid cell lines which are inadequate to meet criteria of myelodysplasia [and] bone marrow cytogenetics are normal lending support to this impression."

The Board notes that myelodysplastic syndrome is defined as "any of a group of bone marrow disorders of varying duration preceding the development of acute myelogenous leukemia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1840 (32d ed. 2012).

In a January 2009 statement, Dr. Lyons reported the following:

[The Veteran] has been under my care since June 1992, when I first evaluated him for a chronically elevated white blood count.  I last evaluated him in October 2007, at which time his white count was elevated.  He remains under observation for myelodysplastic syndrome.  Addition[al] diagnoses include osteoporosis and hyperlipidemia.

In August 2015, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for hematologic and lymphatic conditions, including leukemia.  The Veteran informed the examiner that he had an abnormal elevated white blood count when he retired from active service in 1992 and was sent for evaluation, and over the years he has been treated and evaluated for condition due to elevated white blood count.  After review of the Veteran's claims file and clinical evaluation, the examiner concluded the Veteran had not ever been diagnosed with a hematologic or lymphatic condition.  In a VA DBQ medical opinion, the same VA examiner also concluded that the Veteran does not have the condition of myelodysplastic syndrome.  It was explained that "[a]s to date there has not been an official diagnosis of myelodysplastic syndrome," particularly noting the findings in the April 1992 retirement physical report and the January 2009 statement by Dr. Lyons. 

Review of the Veteran's VA treatment records, dated from September 2007 to January 2011, are also silent for any diagnosis or treatment for lymphoma or myelodysplastic syndrome.  In fact, results from blood tests were noted in September 2007, February 2010, and January 2011; however, no pertinent diagnosis related to lymphoma was rendered.

There is no medical evidence otherwise showing that the Veteran has a current diagnosis of lymphoma, to include myelodysplastic syndrome or any other form of lymphoma, that is related to his military service.  

The Board has considered the Veteran's reported history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the opinion of the August 2015 VA examiner to be of greater probative weight than the Veteran's more general lay assertions.  The VA examiner has training, knowledge, and expertise on which he relied to form his opinion.  He also performed a physical examination and diagnostic testing, which did not reveal any current lymphatic condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.


ORDER

Service connection for lymphoma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


